Order affirmed, with costs, and certified question answered in the affirmative. A judgment for plaintiffs in the negligence action, sought here to be stayed, will not preclude plaintiff insurer in this action from attempting to prove that the liability, if any, of James Trapier is not within, the policy coverage because the occurrence was in reality an intentional assault (Exchange Mut. Ins. Co. v. Blazey, 19 A D 2d 682, mot. for lv. to app. den. 13 N Y 2d 601; see Prashker v. United States Guar. Co., 1 N Y 2d 584).
Concur: Chief Judge Desmond and Judges Dye, Fuld, Wan Vookhis, Burke, Scileppi and Bergan.